UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6865


CEDRICK CLINKSCALES,

                Petitioner - Appellant,

          v.

ROBERT M. STEVENSON, III,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Timothy M. Cain, District Judge.
(6:11-cv-01160-TMC)


Submitted:   September 25, 2012           Decided:   November 6, 2012


Before NIEMEYER, MOTZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cedrick Clinkscales, Appellant Pro Se.   Donald John Zelenka,
Deputy   Assistant  Attorney  General, Alphonso  Simon,  Jr.,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Cedrick        Clinkscales         seeks       to    appeal          the     district

court’s    order       accepting        the     recommendation           of    the       magistrate

judge     and    denying         relief    on     his       28    U.S.C.       §    2254      (2006)

petition.        The order is not appealable unless a circuit justice

or    judge     issues      a    certificate         of    appealability.                28   U.S.C.

§ 2253(c)(1)(A) (2006).                 A certificate of appealability will not

issue     absent       “a       substantial       showing         of     the       denial     of    a

constitutional right.”                 28 U.S.C. § 2253(c)(2) (2006).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating           that    reasonable            jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El      v.    Cockrell,         537    U.S.       322,     336-38

(2003).         When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                      Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that     Clinkscales             has     not     made        the       requisite           showing.

Accordingly, we deny a certificate of appealability, deny leave

to    proceed     in     forma     pauperis,         and    dismiss       the       appeal.        We

dispense        with     oral      argument       because         the     facts       and      legal

                                                 2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3